                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


ANGELA VANALLEN,                                  ) Civil No. 3:20-cv-00011-MOC-DCK
                                                  )
       Plaintiff,                                 )
v.                                                )
                                                  ) SECOND AMENDED COMPLAINT AND
BLUE HAZE ENTERTAINMENT                           ) DEMAND FOR JURY TRIAL
LIMITED, FOXTON LEWYN, and                        )
ANDREW STRAIN,                                    )
                                                  )
       Defendants.                                )
                                                  )



       Plaintiff, Angela VanAllen (“VanAllen” or “Plaintiff”), by and through counsel, brings this

action for (1) violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and (2)

violations of the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat. §§95-25.1 et.

seq., against Blue Haze Entertainment Limited, (“BHE”), Foxton Lewyn (“Lewyn”), and Andrew

Strain (“Strain”) (collectively “Defendants”).

                            NATURE OF PLAINTIFF’S CLAIMS

       1.      Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) and seeks to

recover unpaid overtime compensation and statutory penalties during the three-year period

preceding the filing of the original Complaint.

       2.      Plaintiff’s FLSA claims result from Defendants’ policy and practice of failing to

pay Plaintiff an overtime premium rate of pay for all hours worked in excess of forty in a

workweek.

       3.      Plaintiff’s FLSA claim also results from Defendants’ unlawful retaliation.

Specifically, Defendants terminated Plaintiff’s employment because Plaintiff complained that she
was incorrectly categorized as an exempt employee and had not been paid overtime wages to which

she is entitled to.

         4.     Defendants failed to pay all wages earned by Plaintiff pursuant to the NCWHA.

Specifically, BHE violated N.C. Gen. Stat. §§ 95-25.6 and 95-25.7 by failing to pay Plaintiff all

earned wages due on her regular paydays and due on the next regular payday following the

termination of Plaintiff’s employment.

                                          THE PARTIES

         5.     Plaintiff is an adult individual who is a resident of Huntersville, North Carolina.

         6.     Plaintiff is a former employee of Defendants.

         7.     BHE is a domestic business corporation registered and in good standing in North

Carolina, with its Principal Office located at 2719 Westport Road, Charlotte, North Carolina

28208.

         8.     Strain a shareholder of BHE and holds the position of President. In this capacity,

Strain is involved in the day-to-day business operations of BHE. Strain has the authority to sign

on corporate checking accounts, including payroll accounts, and the authority to make decisions

regarding wage and hour issues, including the decision to not pay Plaintiff an overtime premium

for all hours worked in excess of forty in a workweek. At all relevant times, Strain acted and had

responsibility to act on behalf of, and in the interests of BHE in devising, directing, implementing

and supervising the wage and hour practices and policies relating to employees, including the

overtime issues raised in this lawsuit. At all relevant times, Strain was an “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d).

         9.     Lewyn is a shareholder of BHE and holds the position of Vice President. In this

capacity, Lewyn is involved in the day-to-day business operations of BHE. Lewyn has the



                                                  2
authority to sign on corporate checking accounts, including payroll accounts, and the authority to

make decisions regarding wage and hour issues, including the decision to not pay Plaintiff an

overtime premium for all hours worked in excess of forty in a workweek. At all relevant times,

Lewyn acted and had responsibility to act on behalf of, and in the interests of BHE in devising,

directing, implementing and supervising the wage and hour practices and policies relating to

employees, including the overtime issues raised in this lawsuit. At all relevant times, Lewyn was

an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

         10.   This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

the claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

         11.   This Court has personal jurisdiction because Defendants conduct business in

Charlotte, North Carolina, which is located within this judicial district.

         12.   Venue is proper in this judicial district because Defendants has substantial

business contacts in this district and because the unlawful acts alleged herein occurred in

Charlotte, North Carolina.

         13.   The claims for the violation of the NCWHA are based on the statutory law of the

State of North Carolina. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the

pendent state claims because they arise out of the same nucleus of operative facts as the FLSA

claim.

         14.   All of the alleged causes of action can be determined in this judicial proceeding

and will provide judicial economy, fairness, and convenience for the parties.




                                                  3
                               COVERAGE ALLEGATIONS

       15.    At all times hereinafter mentioned, Defendants have been employers within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       16.    At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       17.    At all times hereinafter mentioned, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that the enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

       18.    At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

       19.    At all times hereinafter mentioned, Plaintiff was an individual employee who was

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

       20.    At all times hereinafter mentioned, Defendants have been employers within the

meaning of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. § 95-25.2(5).

       21.    At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of § 95-25.2(4) of the NCWHA, N.C. Gen. Stat. § 95-25.2(4).

                        PLAINTIFF’S FACTUAL ALLEGATIONS

                                      Unpaid Overtime

       22.    BHE is full-service lighting design sales and production company.



                                               4
       23.     At all relevant times, Plaintiff was a nonexempt employee within the meaning of

the FLSA and eligible for overtime compensation for all work performed in excess of 40 hours in

a workweek.

       24.     Defendants employed Plaintiff during the FLSA’s statutory period preceding the

filing of the original Complaint.

       25.     Beginning on or about June 19, 2018, Plaintiff’s date of hire, Defendants began

paying Plaintiff a weekly salary for thirty-five (35) hours of work each week.

       26.     Plaintiff held the position of Amazon Sales Representative in which she answered

customer emails and conducted walk-in, phone, and online sales with customers.

       27.     Plaintiff regularly worked in excess of her scheduled workhours during the three-

year period preceding this Complaint. For example, Plaintiff worked approximately 5 unpaid

regular hours and 12.5 unpaid overtime hours for the week of March 25, 2019 through March 31,

2019. This example is representative of the number of unpaid regular and overtime hours worked

each workweek by Plaintiff during the period of June 19, 2018 until August 31, 2019.

       28.     Plaintiff estimates she worked more than 310 unpaid regular hours and 785

unpaid overtime hours during the three-year period prior to filing this lawsuit.

       29.     Defendants had knowledge that Plaintiff worked the unpaid overtime hours at

issue in this lawsuit because Plaintiff’s direct supervisor, who is located in California, three (3)

hours behind the time in North Carolina, regularly required her to handle numerous customer

issues after hours. Moreover, Defendants knew that Lewyn, “Lewyn”, another one of Plaintiff’s

managers, made errors when adding out of stock/discontinued items and incorrect price and

stocks levels onto their Amazon Store, which required Plaintiff to work overtime to correct the




                                                  5
issues in hopes of preventing Amazon from suspending Defendant’s ability to sell on Amazon’s

website.

        30.    Defendants willfully failed to pay Plaintiff the overtime premium required by the

FLSA.

                                      Unlawful Retaliation

        31.    On or about August 20, 2019, Plaintiff complained to Strain, Plaintiff’s manager,

stating that she was incorrectly classified as an exempt employee and thereby entitled to unpaid

overtime wages for all hours she worked in excess of forty each workweek since the beginning of

her employment with Defendants. Following this complaint, Strain informed Plaintiff about a

company-wide restructuring, which would eliminate Plaintiff’s job position. Strain, however,

ensured Plaintiff that she would have “a reasonable time” to find another job.

        32.    On or about August 26, 2019, Plaintiff reiterated her concern to Strain that she

was incorrectly classified as an exempt employee. Strain simply stated that he would investigate

the matter to see if she was not paid properly.

        33.    On or about August 27, 2019, Defendants’ counsel sent Plaintiff a letter informing

her to not appear for her next scheduled work shift and terminating her job position effective

August 31, 2019. Instead of providing “a reasonable time” for Plaintiff to find another job, as

promised, Defendants unlawfully retaliated against her for complaining about unpaid overtime

wages to which she is entitled to.

        34.    Plaintiff engaged in protected activity by formally complaining that she was not

properly paid for the hours in which she worked overtime.

        35.    Defendants retaliated against Plaintiff because she engaged in an activity

protected by the FLSA.



                                                  6
       36.     Plaintiff suffered harm as a result of Defendants’ retaliatory actions.

       37.     Defendants’ refusal to pay Plaintiff her wages was willful.

                                             Count I

                                (Violation of FLSA – Overtime)

       38.     Plaintiff incorporates by reference paragraphs 1 through 37 of her Complaint.

       39.     Defendants’ violation of the FLSA arises from its failure to pay all overtime

wages earned by Plaintiff.

       40.     Defendants violated the FLSA by failing to pay Plaintiff an overtime premium

rate of pay for all hours worked in excess of forty in a workweek.

       41.     Defendants violated the FLSA by failing to comply with the timekeeping and

recordkeeping provisions of the FLSA.

       42.     Defendants’ violation of the FLSA was willful.

                                             Count II

                               (Violation of FLSA – Retaliation)

       43.     Plaintiff incorporates by reference paragraphs 1 through 42 of her Complaint.

       44.     Defendants have violated and are violating the provisions of 29 U.S.C. §215(a)(3)

by discharging Plaintiff because she complained about being incorrectly categorized as an

exempt employee and not being properly paid for overtime hours in compliance with the FLSA.

       45.     Defendants’ violation of the FLSA was willful.

                                            Count III

                                     (Violation of NCWHA)

       46.     Plaintiff incorporates by reference paragraphs 1 through 45 of her Complaint.




                                                 7
        47.     Plaintiff’s NCWHA claims arise from Defendants’ policy and practice of failing

to pay earned wages in violation of N.C. Gen Stat. §§ 95-25.6 and 95-25.7.

        48.     Defendants failed to timely pay all wages earned by Plaintiff on her regularly

scheduled paydays, including the next regular payday following the termination of Plaintiff’s

employment.

        49.     Defendants’ conduct was willful.

        50.     Plaintiff has suffered damages as a result of Defendants’ actions.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

   a)           An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

        unpaid overtime wages due to Plaintiff and for liquidated damages equal in amount to the

        unpaid compensation found due to Plaintiff;

   b)           An Order pursuant to N.C. Gen. Stat. § 95-25.22 finding Defendants liable for

        unpaid wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

        compensation found due to Plaintiff;

   c)           An Order awarding the costs of this action;

   d)           An Order awarding reasonable attorneys’ fees;

   e)           A Declaration and finding by the Court that Defendants willfully violated

        provisions of the FLSA by failing to comply with the overtime requirements of the

        FLSA;

   f)           A Declaration and finding by the Court that Defendants willfully violated

        provisions of the FLSA by unlawfully retaliating against Plaintiff for engaging in a

        protected activity.



                                                 8
  g)           An Order awarding pre-judgment and post-judgment interest at the highest rates

       allowed by law; and

  h)           An Order granting such other and further relief as may be necessary and

       appropriate.

                                    JURY TRIAL DEMAND


       Plaintiff demands a trial by jury for all issues of fact.



Respectfully submitted this 14th day of September, 2020.

                                               /s/ Jason S. Chestnut
                                               Jason S. Chestnut, NCSB #52066
                                               Philip J. Gibbons, Jr., NCSB #50276
                                               Craig L. Leis, NCSB #48582
                                               GIBBONS LEIS, PLLC
                                               14045 Ballantyne Corporate Place, Ste. 325
                                               Charlotte, NC 28277
                                               Telephone:     704-612-0038
                                               Email: jason@gibbonsleis.com
                                                       phil@gibbonsleis.com
                                                       craig@gibbonsleis.com


                                               Attorneys for Plaintiff




                                                  9
                                   CERTIFICATE OF SERVICE

        This is to certify that on September 14, 2020, a copy of the foregoing has been

filed with the Clerk of the Court using the CM/ECF system that will send notification of

this filing to all counsel of record.



                                                     /s/ Jason S. Chestnut
                                                     Jason S. Chestnut, NCSB #52066




                                                10
